Citation Nr: 0609375	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for low back disability.

Entitlement to service connection for Gilbert's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An acquired chronic low back disorder was not present in 
service and any currently presence acquired low back disorder 
is not etiologically related to service.  

2.  Gilbert's Disease was not present during service or for 
many years thereafter and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  
 
2.  Gilbert's Disease was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in 
February 2003, prior to its initial adjudication of the 
claims.  Although the RO did not specifically request the 
appellant to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The Board notes that the current record consists of a rebuilt 
claims folder.  The RO requested the veteran's service 
medical records from the National Personnel Records Center, 
but was informed that no records for the veteran was found.  
The RO informed the veteran of this and requested him to 
submit any service medical records or alternative records in 
his possession.  The veteran thereafter submitted additional 
documentation, to include a copy of his service discharge 
examination report, as well as a copy of March 1973 VA letter 
that he received in response to an earlier claim, which notes 
that service medical records were of record at the time of 
the March 1973 letter.  It is clear that the service medical 
records are no longer available and that additional 
development to obtain the records would be futile.  The Board 
has no reason to doubt that the veteran received treatment 
for his back during service and will assume for the purpose 
of this decision that he did receive such treatment, as 
contended.

Pertinent post-service treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.  
Although the veteran has not been afforded a VA examination 
to determine the etiology of his low back disability and 
Gilbert's disease, the evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would substantiate 
either claim.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Congenital or development defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Low Back Disability

The veteran contends his low back disability was incurred 
while serving in Vietnam.  A letter written by the veteran in 
service references his treatment for a back condition.  Lay 
statements to the effect that the veteran had back problems 
in service and after service are also of record.

As noted above, service medical records, with the exception 
of a copy of the report of examination for discharge 
submitted by the veteran, are unavailable.  The discharge 
examination report indicates that no defect was found and no 
diagnosis was rendered.

The aforementioned March 1973 letter from VA to the veteran 
indicates that service medical records disclosed that he 
underwent treatment for a muscle spasm in his back while in 
service and that no back disability was found on the service 
discharge examination.  

The post-service medical evidence shows that the veteran was 
involved in a June 1973 motor vehicle accident and has 
significant problems with the cervical spine as a result.  
Although he also complained of back trouble following the 
accident, the records pertaining to his treatment following 
this accident do not show that he was found to have any 
abnormality of the low back, other than spina bifida occulta.  
A June 1999 private medical record shows that the veteran had 
back spasm, but no diagnosis of a low back disorder was 
rendered at that time.  In fact the only low back diagnosis 
recorded in the medical evidence of record is the spina 
bifida occulta diagnosed in 1974.  There is no medical 
evidence suggesting that the spina bifida occulta is related 
to service trauma or otherwise etiologically related to 
service.

In essence, the evidence of a nexus between any currently 
present low back disorder and the veteran's military service 
is limited to the veteran's own statements and lay statements 
submitted on his behalf.  This is not competent evidence of 
the alleged nexus because lay persons are not competent to 
provide opinions concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Gilbert's Disease

The record reflects and the veteran does not dispute that he 
was initially found to have Gilbert's Disease many years 
following his discharge from service.  The veteran contends 
that service connection is warranted for this disability 
because it was caused by his exposure to herbicides while 
serving in Vietnam.  While the veteran may sincerely believe 
this, as noted above, he is not competent to render an 
opinion concerning medical causation.  He has provided no 
medical evidence supportive of this contention.

Although the veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, Gilbert's Disease is not 
subject to presumptive service connection on the basis of 
herbicide exposure because the Secretary has not determined 
that the credible evidence of an association between the 
occurrence of this disease in humans and exposure to a 
herbicide agent is equal to or outweighs the credible 
evidence against the association.  38 U.S.C.A. § 1116 (West 
2002).

In light of the lack of medical evidence of Gilbert's Disease 
in service or until many years thereafter, or of a nexus 
between the veteran's Gilbert's Disease and his military 
service, the Board must conclude that the preponderance of 
the evidence is also against this claim.  


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for Gilbert's Disease is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


